».W»,,.»m,656 F. Supp. 237, 239 (D.D.C. 1987`). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."'
Fed. R. Civ. P. 8(a); see Ashcr()ji v. ]q})al, 556 U.S. 662, 678-79 (2009); Cl`ralsky v. CIA, 355
F.3d 66l, 668-7l (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Cali/ano, 75

F.R.D. 497, 498 (D.D,C. 1977).

w memm§a»,m» ~W z t

Plaintiff resides in l\/Ianassas, Virginia. He has filed a purported complaint against an
individual in West Virginia, mentioning fraud and contract. Beyond those words, the complaint
is incomprehensible and thus fails to provide any notice of a claim and the basis of federal court

jurisdiction A separate order of dismissal accompanies this l\/Iemorandum Opinion.

/§M '~t/:;
Wrict Judg@

Date: October 19, 2017